Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the term “heating a fan wheel of a rotatable fan unit of the cooking appliance apparatus inductively in an operating state along both a rear face and a side region of the fan wheel without shielding between a heating element and the fan wheel”, recited in lines 2-4, contains subject matter which was not described in the specification at the time the application was filed (see MPEP§ 2173.05(i) ).  
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the term “there is no shielding between the heating element and the fan wheel”, recited in claim 31, contains subject matter which was not described in the specification at the time the application was filed (see MPEP§ 2173.05(i) ).  
Further, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 30, the term “heating a fan wheel of a rotatable fan unit of the cooking appliance apparatus inductively in an operating state along both a rear face and a side region of the fan wheel without shielding between a heating element and the fan wheel”, recited in lines 2-4, contains the negative limitation a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
In claim 31, the term “there is no shielding between the heating element and the fan wheel”, recited in claim 31, contains a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited.  Regarding claims 12, 21, Ushijima discloses induction heaters for heating food, fluids or the like comprising a fan unit (13) including a fan wheel (131) mounted for rotation about a rotation axis, the fan wheel (131) having a side region and a rear face (Figures 1-2), the fan wheel (131) generating at least one air flow when rotated about the rotation axis (Figure 1 has arrows showing air flow movement); and a heating element (14) configured to heat the fan wheel (131) in an operating state, the heating element (14) forming a holding region for holding the fan wheel (131) and enclosing a partial region of the fan wheel (131) when viewed along a direction perpendicular to the rotation axis, said heating element (14) being configured as an induction heating element (col. 6, lines 49-56) to heat the fan wheel (131) along the rear face (Figure 1).  However, Ushijima does not disclose the heating element being configured to heat the fan wheel long the side region.  Matsushima discloses a heating (7) being configured to heat the fan wheel (5) long the side region (Figures 1-5).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ushijima the heating element being configured to heat the fan wheel long the side region as taught by Matsushima in order to provide more heat for the fan to circulate inside the chamber to heat the food. Regarding claims 13-14 and 22-23, Ushijima discloses the heating element (14) has an electrical conductor substantially rigid, at least partially would essentially concentrically about the rotation axis and at least partially encloses at partial region of the fan wheel when viewed along a direction perpendicular to the rotation axis (Figure 1).
Claims 16-18 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited.  Regarding claims 16 and 25, Ushijima/Matsushima discloses substantially all features of the claimed invention including the heating element being configured to heat the fan wheel long the rear side of the fan wheel as disclosed by Ushijima and the side region of the wheel fan as disclosed by Matsushima, but does not disclose the conductor has windings arranged in at least two different planes.  However, Ushijima discloses in prior art (Figure 11), a conductor (97) has windings arranged in at least two different planes.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the conductor has windings arranged in at least two different planes in order to suit for user specific coil arrangement.  Regarding claims 17-18 and 26-27, the prior art (Figure 11) discloses a muffle rear wall (93), wherein the different planes are aligned at least essentially parallel to the muffle rear wall. 
Claims 19-20 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Matsushima (JP 56100241A) new cited, and further in view of Swayne et al (US 2017/0343221).  Ushijima/Matsushima discloses substantially all features of the claimed invention except a cooking appliance rear wall, said heating element configured to heat the cooking appliance rear wall in the operating state. Swayne discloses a cooking appliance rear wall (48), said heating element (42) configured to heat the cooking appliance rear wall in the operating state (Figure 3).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ushijima/Matsushima8 the cooking appliance rear wall, said heating element configured to heat the cooking appliance rear wall in the operating state as taught by Swayne in order to provide more heat to the cavity since the rear wall being a part of convection heating system. 
Response to Amendment
112 Rejections
Applicant argues “Claims 30 and 31 are rejected under 35 USC 112 as failing to comply with the written description requirement. Applicants respectfully disagree and submit that there is sufficient basis in original disclosure for these negative claim limitations. For example, claim 31 is dependent on claim 12, which recites (in part): "the heating element forming a holding region for holding the fan wheel and enclosing a partial region of the fan wheel when viewed along a direction perpendicular to the rotation axis," which describes the disposition of the fan wheel relative to the heating element…“.  This is not found persuasive.  Ushijima discloses the heating element (14) forming a holding region (H1, Figure below) for holding the fan wheel (131, H1 holding region covers the fan wheel) and enclosing a partial region of the fan wheel (131, H1 holding region longer encloses partial region of the fan wheel) when viewed along a direction perpendicular to the rotation axis (Figure below).

    PNG
    media_image1.png
    341
    492
    media_image1.png
    Greyscale

Applicant further argues “This disposition is further disclosed by the specification in FIGS. 2-4.which show no shielding between the holding region and the fan wheel. As a result, the negative claim limitation recited in claims 30 and 31 is supported by drawings showing the presence of certain features that necessitate the absence of contrary features (e.g., shielding between the fan wheel and the holding region). Accordingly, Applicants submit that claims 30 and 31 comply with the requirements of 35 USC 112. This is also not found persuasive.  It is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. See In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) ("Absent any written description in the specification of quantitative values, arguments based on measurement of a drawing are of little value."); In re Olson,  212 F.2d 590, 592,  101 USPQ 401, 402 (CCPA 1954);  See MPEP § 2125. In this case, Nowhere in the description in the specification of the present application is mentioned about “without shielding between a heating element and the fan wheel”.  Therefore, 112 rejection is sustained.
103 Rejections
Applicant argues for the rejections of independent claims 12, 21 and 30 and these rejections are rejected under 103 as being unpatentable over Ushijima et al (US 6, 147,3360 in view of Matsushima (JP 5,610024A); However, applicant argues only on Ushijima‘s reference and silence about Matsushima.  Therefore, the 103 rejections of claims 12, 21 and 30 are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 19, 2022